               Case 18-12491-CSS               Doc 2280        Filed 01/22/21         Page 1 of 13




              IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF DELAWARE
--------------------------------- x
                                  :
In re:                            : Chapter 11
                                  :
PROMISE HEALTHCARE GROUP, LLC, et : Case No. 18-12491 (CSS)
al., 1                            :
                                  : (Jointly Administered)
                Debtors.          :
                                  x
---------------------------------

                                         AFFIDAVIT OF SERVICE

       I, Natasha Otton, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On January 15, 2021, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served by the method set forth on the Core/2002
Service List attached hereto as Exhibit A:

    •    Joint Stipulation Regarding Appointment of a Mediator [Docket No. 2273]



                                 [Remainder of page intentionally left blank]




1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at
The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral
Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center
at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing
address for the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, 50 California
Street, Suite 1900, San Francisco, CA 94111.
            Case 18-12491-CSS       Doc 2280      Filed 01/22/21   Page 2 of 13




Dated: January 21, 2021
                                                                        /s/ Natasha Otton
                                                                        Natasha Otton
State of New York
County of New York

Subscribed and sworn to (or affirmed) me on January 21, 2021, by Natasha Otton, proved to me
on the bases of satisfactory evidence to be the person who executed this affidavit.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                              2                                    SRF 50123
Case 18-12491-CSS   Doc 2280   Filed 01/22/21   Page 3 of 13




                        Exhibit A
                                                                        Case 18-12491-CSS                        Doc 2280               Filed 01/22/21             Page 4 of 13
                                                                                                                            Exhibit A
                                                                                                                       Core/2002 Service List
                                                                                                                      Served as set forth below

                 DESCRIPTION                                                NAME                                                      ADDRESS                                              EMAIL            METHOD OF SERVICE
                                                                                                        Attn: Andrew I. Silfen and Beth M. Brownstein
                                                                                                        1301 Avenue of the Americas
                                                                                                        Floor 42                                                         andrew.silfen@arentfox.com
Counsel to AKF3 Yamato, LLC                             Arent Fox LLP                                   New York NY 10019                                                beth.brownstein@arentfox.com   Email
                                                                                                        Attn: Robert M. Hirsh
                                                                                                        1301 Avenue of the Americas
                                                                                                        Floor 42
Counsel to Medline Industries, Inc.                     Arent Fox LLP                                   New York NY 10019                                                                               First Class Mail
                                                                                                        Attn: Ralph Ascher, Esquire
                                                                                                        11022 Acaia Parkway
                                                                                                        Suite D
Counsel to Southland Management Group, Inc. Ascher & Associates, P.C.                                   Garden Grove CA 92840                                            ralphascher@aol.com            Email
                                                                                                        Attn: Matthew P. Austria
                                                                                                        1007 N. Orange Street, 4th Floor
Counsel for Dell Financial Services, LLC                Austria Legal, LLC                              Wilmington DE 19801                                              maustria@austriallc.com        First Class Mail and Email
Counsel to Wells Fargo Vendor Financial                 Bankruptcy Administration - Wells Fargo         Attn: Christine R. Etheridge
Services, LLC fka GE Capital Information                Vendor Financial Services, LLC fka GE Capital   1738 Bass Road
Technology Solutions                                    Information                                     Macon GA 31210                                                                                  First Class Mail
Counsel to Wells Fargo Vendor Financial                 Bankruptcy Administration - Wells Fargo         Attn: Christine R. Etheridge
Services, LLC fka GE Capital Information                Vendor Financial Services, LLC fka GE Capital   P.O. Box 13708
Technology Solutions                                    Information                                     Macon GA 31208-3708                                                                             First Class Mail

                                                                                                        Attn: David M. Powlen & Kevin G. Collins, Thomas E. Hanson, Jr
                                                                                                        1000 N. West Street                                              david.powlen@btlaw.com
                                                                                                        Suite 1500                                                       kevin.collins@btlaw.com
Counsel to Roche Diagnostics Corporation                Barnes & Thornburg LLP                          Wilmington DE 19801                                              thanson@btlaw.com.com          Email
                                                                                                        Attn: Daniel I. Barness
                                                                                                        11377 W. Olympic Blvd.
Counsel to Doctors Infection Control Services,                                                          2nd Floor
Inc.                                                    Barness & Barness LLP                           Los Angeles CA 90064                                             Daniel@BarnessLaw.com          Email
                                                                                                        Attn: Justin R. Alberto, Erin R. Fay, & Gregory J. Flasser
                                                                                                        600 N. King Street                                               jalberto@bayardlaw.com
                                                                                                        Suite 400                                                        efay@bayardlaw.com
Counsel to Freedom Medical, Inc.                        Bayard, P.A.                                    Wilmington DE 19801                                              gflasser@bayardlaw.com         Email
                                                                                                        Attn: Jennifer R. Hoover, Kevin M. Capuzzi
                                                                                                        222 Delaware Avenue
Counsel to Alamo Mobile X-Ray & EKG Services,                                                           Suite 801                                                        jhoover@beneschlaw.com
Inc.                                          Benesch, Friedlander, Coplan & Aronoff LLP                Wilmington DE 19801                                              kcapuzzi@beneschlaw.com        Email
                                                                                                        Attn: Lara S. Martin, Esq.
                                                                                                        Gulf Tower Suite 2200
Counsel to Creditor, Beckman Coulter Inc.               Bernstein-Burkley, P.C.                         Pittsburgh PA 15219                                              lmartin@bernsteinlaw.com       First Class Mail and Email

Counsel to Bio-Medical Applications of                                                                  Attn: David M. Klauder
Louisiana, LLC d/b/a Shreveport Regional                                                                1204 N. King Street
Dialysis Center a/k/a BMA Northwest Louisiana Bielli & Klauder, LLC                                     Wilmington DE 19801                                              dklauder@bk-legal.com          Email




          In re: Promise Healthcare Group LLC, et al.
          Case No. 18-12491 (CSS)                                                                                           Page 1 of 10
                                                                         Case 18-12491-CSS                   Doc 2280               Filed 01/22/21               Page 5 of 13
                                                                                                                        Exhibit A
                                                                                                                   Core/2002 Service List
                                                                                                                  Served as set forth below

                 DESCRIPTION                                                 NAME                                                  ADDRESS                                              EMAIL                 METHOD OF SERVICE
                                                                                                    Attn: Kenneth J. Ottaviano, Paige Barr Tinkham
                                                                                                    10 South Riverside Plaza
                                                                                                    Suite 875                                                         kottaviano@blankrome.com
Counsel for CVP Loan                                    Blank Rome LLP                              Chicago IL 60606                                                  ptinkham@blankrome.com              First Class Mail and Email
                                                                                                    Attn: Victoria A. Guilfoyle
                                                                                                    1201 N. Market Street
                                                                                                    Suite 800
Counsel for CVP Loan                                    Blank Rome LLP                              Wilmington DE 19801                                               guilfoyle@blankrome.com             First Class Mail and Email
                                                                                                    Attn: Robert M. Bovarnick
Counsel for Symphony Diagnostic Services No. 1                                                      One South Broad Street, Suite 1600
d/b/a Mobilex                                  Bovarnick and Associates, LLC                        Philadelphia PA 19107                                             RBovarnick@rbovarnick.com           Email
                                                                                                    Attn: Joseph P. Titone
                                                                                                    P.O. Box 3197
                                                                                                    23rd Floor One American Place, 301 Main Street
Counsel to Our Lady of the Lake Hospital, Inc. Breazeale, Sachse & Wilson, LLP                      Baton Rouge LA 70801                                              joseph.titone@bswllp.com            First Class Mail and Email
Interested Party (Case No. 18-12492). Counsel                                                       Attn: Pamela K. Webster, Esq., Mary H. Rose, Paul S. Arrow
to KPC Promise Healthcare, LLC and                                                                  1000 Wilshire Boulevard                                           pwebster@buchalter.com
Subdidiaries and Strategic Global Management,                                                       Suite 1500                                                        parrow@buchalter.com
Inc.                                           Buchalter, A Professional Corporation                Los Angeles CA 90017                                              mrose@buchalter.com                 Email
                                                                                                    Attn: Mary F. Caloway, Esquire
                                                                                                    919 N. Market Street
                                                                                                    Suite 1500
Counsel to Nautilus Insurance Company                   Buchanan Ingersoll & Rooney PC              Wilmington DE 19801                                               mary.caloway@bipc.com               First Class Mail
                                                                                                    Attn: J. Cory Falgowski, Esquire
                                                                                                    1201 N. Market Street
                                                                                                    Suite 1407
Counsel for National Health Investors, Inc.             Burr & Forman LLP                           Wilmington DE 19801                                               jfalgowski@burr.com                 Email
                                                                                                    Attn: Patrick Warfield, Esquire
                                                                                                    222 Second Avenue South
                                                                                                    Suite 2000
Counsel for National Health Investors, Inc.             Burr & Forman LLP                           Nashville TN 37201                                                pwarfield@burr.com                  Email
                                                                                                    Attn: Kenneth K. Wang
                                                                                                    300 S. Spring Street
Counsel to California Dept. of Health Care                                                          No. 1702
Services                                                California Office of the Attorney General   Los Angeles CA 90013                                              kenneth.wanh@doj.ca.gov             Email
                                                                                                    ATTN: TYRONZA WALTON
                                                                                                    7000 CARDINAL PLACE
Top 30 Largest Unsecured Creditors                      Cardinal Health Pharma                      DUBLIN OH 43017                                                   Tyronza.Walton@cardinalhealth.com   First Class Mail and Email
                                                                                                    Attn: Alexandre I. Cornelius, Esq. and Summer Saad, Esq.
                                                                                                    1299 Ocean Avenue
Counsel to Efficient Management Resource                                                            Suite 450                                                         acornelius@costell-law.com
Systems, Inc..                                          Costell & Cornelius Law Corp                Santa Monica CA 90401                                             ssaad@costell-law.com               Email
                                                                                                    Attn: Joseph Grey, Esquire
                                                                                                    1105 North Market Street
                                                                                                    Suite 901
Counsel to Ally Bank                                    Cross & Simon, LLC                          Wilmington DE 19801                                               jgrey@crosslaw.com                  Email



          In re: Promise Healthcare Group LLC, et al.
          Case No. 18-12491 (CSS)                                                                                       Page 2 of 10
                                                                         Case 18-12491-CSS                     Doc 2280               Filed 01/22/21            Page 6 of 13
                                                                                                                          Exhibit A
                                                                                                                    Core/2002 Service List
                                                                                                                   Served as set forth below

                 DESCRIPTION                                                 NAME                                                   ADDRESS                                                EMAIL           METHOD OF SERVICE
                                                                                                     Attn: Brian E. Greer, Esq.
                                                                                                     Three Bryant Park
                                                                                                     1095 Avenue of the Americas
Counsel to Select Medical Corporation                   DECHERT LLP                                  New York NY 10036-6797                                             brian.greer@dechert.com        First Class Mail
                                                                                                     Attn: Stephen M. Leitzell, Esq., Jonathan R. Stott, Esq.
                                                                                                     Cira Centre
                                                                                                     2929 Arch Street                                                   stephen.leitzell@dechert.com
Counsel to Select Medical Corporation                   DECHERT LLP                                  Philadelphia PA 19104-2808                                         jonathan.stott@dechert.com     Email
                                                                                                     Attn: Bankruptcy Department
                                                                                                     Carvel State Office Building
                                                                                                     820 North French Street , 6th Floor
Delaware Attorney General                               Delaware Attorney General                    Wilmington DE 19801                                                attorney.general@state.de.us   First Class Mail and Email
                                                                                                     Attn: Zillah Frampton
                                                                                                     820 North French Street
Delaware Division of Revenue                            Delaware Division of Revenue                 Wilmington DE 19801                                                fasnotify@state.de.us          First Class Mail and Email
                                                                                                     Corporations Franchise Tax
                                                                                                     P.O. Box 898
Delaware Secretary of State                             Delaware Secretary of State                  Dover DE 19903                                                     dosdoc_ftax@state.de.us        First Class Mail and Email
                                                                                                     Attn: Bankruptcy Department
                                                                                                     820 Silver Lake Boulevard
                                                                                                     Suite 100
Delaware State Treasury                                 Delaware State Treasury                      Dover DE 19904                                                     statetreasurer@state.de.us     First Class Mail and Email
                                                                                                     Attn: Stuart M. Brown and Kaitlin MacKenzie Edelman
                                                                                                     1201 N. Market Street
                                                                                                     Suite 2100                                                         stuart.brown@dlapiper.com
Counsel to Debtors                                      DLA Piper LLP (US)                           Wilmington DE 19801                                                kaitlin.edelman@dlapiper.com   Email
                                                                                                     Attn: Amish R. Doshi, Esq.
                                                                                                     1979 Marcus Avenue
                                                                                                     Suite 210E
Counsel to Oracle America, Inc.                         Doshi Legal Group, P.C.                      Lake Success NY 11042                                              amish@doshilegal.com           First Class Mail and Email
                                                                                                     Attn: Allen A. Etish, Esquire
                                                                                                     20 Brace Road
                                                                                                     Suite 400
Counsel to PMA Insurance Group                          Earp Cohn P.C.                               Cherry Hill NJ 08034                                               aetish@earpcohn.com            Email

                                                                                                    Attn: Christopher F. Graham, Esquire and Sarah Morrissey, Esquire
                                                                                                    10 Bank Street
                                                                                                    Suite 700                                                           cgraham@eckertseamans.com
Counsel to PRIDEGLOBAL                                  Eckert Seamans Cherin & Mellott, LLC        White Plains NY 10606                                               smorrissey@eckertseamans.com   Email
                                                                                                    Attn: Tara L. Lattomus, Esquire
                                                                                                    222 Delaware Avenue
                                                                                                    7th Floor                                                           tlattomus@eckertseamans.com
Counsel to PRIDEGLOBAL                                  Eckert Seamans Cherin & Mellott, LLC        Wilmington DE 19801                                                 boneill@eckertseamans.com      Email
                                                                                                    ATTN: WILLIAM PALLEY
                                                                                                    19830 WEST SPLIT OAK ROAD
Top 30 Largest Unsecured Creditors                      Efficient Management Resource Systems, Inc. CHATSWORTH CA 91311                                                                                First Class Mail



          In re: Promise Healthcare Group LLC, et al.
          Case No. 18-12491 (CSS)                                                                                         Page 3 of 10
                                                                         Case 18-12491-CSS                Doc 2280              Filed 01/22/21            Page 7 of 13
                                                                                                                    Exhibit A
                                                                                                               Core/2002 Service List
                                                                                                              Served as set forth below

                 DESCRIPTION                                              NAME                                                 ADDRESS                                           EMAIL                     METHOD OF SERVICE
                                                                                                 Attn: Bankruptcy Department
                                                                                                 1650 Arch Street
Environmental Protection Agency - Region 3              Environmental Protection Agency          Philadelphia PA 19103-2029                                                                            First Class Mail
                                                                                                 ATTN: ERIC S. WENZEL
                                                                                                 219 WELSH POOL ROAD
Top 30 Largest Unsecured Creditors                      Freedom Medical, Inc.                    EXTON PA 19341                                                ewenzel@freedommedical.com              First Class Mail and Email

                                                                                                 Attn: Andrew Hinkelman, Jennifer Byrne and Christopher Goff
                                                                                                 214 North Tryon Street                                        andrew.hinkelman@fticonsulting.com
                                                                                                 Suite 1900                                                    jennifer.byrne@fticonsulting.com
Debtors' Restructuring Advisors                         FTI Consulting                           Charlotte NC 28202                                            christopher.goff@fticonsulting.com      Email
                                                                                                 Attn: Craig B. Garner, Esq.
                                                                                                 13274 Fiji Way
Counsel to Efficient Management Resource                                                         Suite 250
Systems, Inc..                                          Garner Health Law Corporation            Marina del Rey CA 90292                                       craig@garnerhealth.com                  Email
                                                                                                 Attn: Suzanne E. Rand-Lewis
                                                                                                 5990 Sepulveda Blvd. #630                                     srand-lewis@randandrand-lewisplcs.com
Counsel to Viola Ovchar                                 Gary Rand & Suzanne E. Rand-Lewis PLCS   Sherman Oaks CA 91411                                         grand@randandrand-lewisplcs.com         Email
                                                                                                 Attn: David W. deBruin, Esq.
Counsel for for Renal Treatment Center – West,                                                   3711 Kennett Pike, Suite 100
Inc., a subsidiary of DaVita, Inc.             Gawthrop Greenwood, PC                            Wilmington DE 19807                                           ddebruin@gawthrop.com                   First Class Mail and Email
                                                                                                 Attn: Natasha Songonuga
                                                                                                 300 Delaware Avenue
Counsel to Melanie L. Cyganowksi, Patient Care                                                   Suite 1015
Ombudsman                                      Gibbons P.C.                                      Wilmington DE 19801-1671                                      nsongonuga@gibbonslaw.com               Email

Counsel to Bio-Medical Applications of                                                   Attn: Alan D. Halperin, Esq., Debra J. Cohen, Esq.
Louisiana, LLC d/b/a Shreveport Regional                                                 40 Wall Street, 37th Floor                                            ahalperin@halperinlaw.net
Dialysis Center a/k/a BMA Northwest Louisiana Halperin Battaglia Benzija, LLP            New York NY 10005                                                     dcohen@halperinlaw.net                  Email
                                                                                         ATTN: JOSEPH ANTONELLI, ESQ. and JANELLE CARNEY, ESQ.
                                                                                         C/O LAW OFFICE OF JOSEPH ANTONELLI
                                              Heb Ababa, Ronaldoe Gutierrez, and Yolanda 14758 PIPELINE AVE, SUITE E, 2ND FLOOR
Top 30 Largest Unsecured Creditors            Penney                                     CHINO HILLS CA 91709                                                  jantonelli@antonellilaw.com             First Class Mail and Email
                                                                                         Attn: Daniel K. Hogan, Esq.
                                                                                         1311 Delaware Avenue
Counsel to Healthcare Finance Partners, Corp. Hogan♦McDaniel                             Wilmington DE 19806                                                   dkhogan@dkhogan.com                     Email
                                                                                         Attn: Cristina Lopes Goulart - Bankruptcy Coordinator
                                                                                         Av. Pasteur 146 & 138
Counsel to IBM Credit LLC                     IBM Credit LLC                             Rio de Janeiro RJ 22290-240 Brazil                                    cgoulart@br.ibm.com                     Email
                                                                                         Attn: Paul Wearing
                                                                                         Special Handling Group
                                                                                         7100 Highlands Pkwy
Counsel to IBM Credit LLC (Case No. 18-12499) IBM Credit LLC                             Smyrna GA 30082                                                                                               First Class Mail




          In re: Promise Healthcare Group LLC, et al.
          Case No. 18-12491 (CSS)                                                                                   Page 4 of 10
                                                                         Case 18-12491-CSS                    Doc 2280              Filed 01/22/21             Page 8 of 13
                                                                                                                        Exhibit A
                                                                                                                   Core/2002 Service List
                                                                                                                  Served as set forth below

                 DESCRIPTION                                                NAME                                                   ADDRESS                                               EMAIL             METHOD OF SERVICE
                                                                                                    Centralized Insolvency Operation
                                                                                                    2970 Market Street
                                                                                                    Mail Stop 5 Q30 133
IRS Insolvency Section                                  Internal Revenue Service                    Philadelphia PA 19104-5016                                                                         First Class Mail
                                                                                                    Centralized Insolvency Operation
                                                                                                    P.O. Box 7346
IRS Insolvency Section                                  Internal Revenue Service                    Philadelphia PA 19101-7346                                                                         First Class Mail
                                                                                                    Attn: Jay L. Welford
                                                                                                    27777 Franklin Road
Counsel to VFI KR SPE I, LLC and Varilease                                                          Suite 2500
Finance, Inc.                                           Jaffe Raitt Heuer & Weiss, P.C.             Southfield MI 48034-8214                                        jwelford@jaffelaw.com              Email
                                                                                                    Attn: David S. Rubin
                                                                                                    445 N. Boulevard, Suite 300
                                                                                                    P.O. Box 2997
Counsel to Rouge General Medical Center                 Kantrow Spaht Weaver and Blitzer (APLC)     Baton Rouge LA 70821-2997                                       david@kswb.com                     Email
                                                                                                    Attn: Domenic E. Pacitti, Esq.
                                                                                                    919 Market Street
                                                                                                    Suite 1000
Counsel to City National Bank of Florida                Klehr Harrison Harvey Branzburg LLP         Wilmington DE 19801-3062                                        dpacitti@klehr.com                 First Class Mail and Email
                                                                                                    Attn: Morton R. Branzburg, Esq.
                                                                                                    1835 Market Street
                                                                                                    Suite 1400
Counsel to City National Bank of Florida                Klehr Harrison Harvey Branzburg LLP         Philadelphia PA 19103                                           mbranzburg@klehr.com               First Class Mail and Email
                                                                                                    Attn: Hallie D. Hannah, Esq.
                                                                                                    100 Pacifica
Counsel to Creditor Harbor Pointe Air                                                               Suite 370
Conditioning & Control Systems, Inc.                    Law Office of Mitchell B. Hannah            Irvine CA 92618                                                 hallie@hannahlaw.com               Email
                                                                                                    Attn: Guy R. Bayley, Esq.
Counsel to Coastline Anesthesia and Pain                                                            547 S. Marengo Avenue
Medical Group                                           Law Offices of Guy R. Bayley                Pasadena CA 91101                                               bayleyco@me.com                    First Class Mail and Email
                                                                                                    Attn: Gary E. Klausner, Esq.
                                                                                                    10250 Constellation Boulevard
                                                                                                    Suite 1700
Counsel to AGF Investment Fund 5, LLC                   Levene, Neale, Bender, Yoo & Brill L.L.P.   Los Angeles CA 90067                                            GEK@lnbyb.com                      First Class Mail and Email
                                                                                                    Attn: Elizabeth Weller
                                                                                                    2777 N. Stemmons Freeway
                                                                                                    Suite 1000
Counsel to Dallas County                                Linebarger Goggan Blair & Sampson, LLP      Dallas TX 75207                                                 dallas.bankruptcy@publicans.com    First Class Mail and Email
                                                                                                    Attn: President or General Counsel
                                                                                                    P.O. Box 3064
Counsel to Harris County                                Linebarger Goggan Blair & Sampson, LLP      Houston TX 77253-3064                                           houston_bankruptcy@publicans.com   Email
                                                                                                    Attn: Matthew J. Rifino, Esq. and Kate Roggio Buck, Esq.
                                                                                                    405 N. King Street
Counsel for Aetna Health Inc. and certain                                                           8th Floor                                                       mrifino@mccarter.com
affiliated entities                                     McCarter & English, LLP                     Wilmington DE 19801                                             kbuck@mccarter.com                 Email




          In re: Promise Healthcare Group LLC, et al.
          Case No. 18-12491 (CSS)                                                                                       Page 5 of 10
                                                                          Case 18-12491-CSS                 Doc 2280               Filed 01/22/21              Page 9 of 13
                                                                                                                       Exhibit A
                                                                                                                 Core/2002 Service List
                                                                                                                Served as set forth below

                  DESCRIPTION                                                NAME                                               ADDRESS                                                    EMAIL            METHOD OF SERVICE
                                                                                                  Attn: William P. Smith, James W. Kapp and Megan Preusker
Proposed Special Counsel for the Silver Lake                                                      444 West Lake Street                                                   wsmith@mwe.com
Debtors in Connection with the Sale of the                                                        Suite 4000                                                             jkapp@mwe.com
Silver Lake Medical Center                               McDermott Will & Emery LLP               Chicago IL 60606                                                       mpreusker@mwe.com              Email
                                                                                                  Attn: Art Gambill
                                                                                                  Promenade
                                                                                                  1230 Peachtree Street, N.E., Suite 1200
Counsel to agent for prepetition credit facility         McGuireWoods LLP                         Atlanta GA 30309-3534                                                  agambill@mcguirewoods.com      First Class Mail and Email
                                                                                                  Attn: Brian I. Swett and Alexandra Shipley
                                                                                                  77 West Wacker Drive
Counsel to Wells Fargo Bank, National                                                             Suite 4100                                                             bswett@mcguirewoods.com
Association                                              McGuirewoods LLP                         Chicago IL 60601-1818                                                  ashipley@mcquirewoods.com      First Class Mail and Email
                                                                                                  Attn: Sheryl L. Moreau
                                                                                                  Bankruptcy Unit
                                                                                                  P.O. Box 475
Counsel to Department of Revenue                         Missouri Department of Revenue           Jefferson City MO 65105-0475                                                                          First Class Mail
                                                                                                  Attn: Brett D. Fallon, Esq.
                                                                                                  500 Delaware Avenue, Suite 1500
                                                                                                  P.O. Box 2306
Counsel to AGF Investment Fund 5, LLC                    Morris James LLP                         Wilmington DE 19899-2306                                               bfallon@morrisjames.com        First Class Mail and Email
                                                                                                  Attn: Andrew R. Remming, Joseph C. Barsalona II
                                                                                                  1201 N. Market St.
                                                                                                  16th Floor                                                             aremming@mnat.com
Counsel for Concordia Bank & Trust Company               Morris, Nichols, Arsht & Tunnell LLP     Wilmington DE 19899-1347                                               jbarsalona@mnat.com            Email
                                                                                                  ATTN: JERRY CARPENTER
                                                                                                  4721 MORRISON DRIVE
                                                         Morrison Management Resources Systems,   SUITE 300
Top 30 Largest Unsecured Creditors                       Inc.                                     MOBILE AL 36609                                                                                       First Class Mail
                                                                                                  Attn: Timothy M. Swanson
                                                                                                  1400 16th Street
                                                                                                  Sixth Floor
Counsel to DaVita, Inc.                                  Moye White LLP                           Denver CO 80202                                                        tim.swanson@moyewhite.com      Email
                                                                                                  Attn: Benjamin Hackman
                                                                                                  J. Caleb Boggs Federal Building
                                                                                                  844 King Street, Suite 2207, Lockbox 35
United States Trustee District of Delaware               Office of the United States Trustee      Wilmington DE 19801                                                    benjamin.a.hackman@usdoj.gov   First Class Mail and Email
                                                                                                  Attn: Jennifer S. Feeney, Robert C. Yan, Esq. and Michael R. Maizel,
                                                                                                  Esq.                                                                   jfeeney@otterbourg.com
Counsel to Melanie L. Cyganowksi, Patient Care                                                    230 Park Avenue                                                        ryan@otterbourg.com
Ombudsman                                      Otterbourg P.C.                                    New York NY 10169                                                      mmaizel@otterbourg.com         Email
                                                                                                  Attn: Jeffrey N. Pomerantz, Esq., Bradford J. Sandler, Esq. and Colin R.
                                                                                                  Robinson, Esq.
                                                                                                  919 N. Market Street                                                     jpomerantz@pszjlaw.com
Counsel to the Official Committee of Unsecured                                                    17th Floor                                                               bsandler@pszjlaw.com
Creditors                                      Pachulski Stang Ziehl & Jones LLP                  Wilmington DE 19801                                                      crobinson@pszjlaw.com        Email




           In re: Promise Healthcare Group LLC, et al.
           Case No. 18-12491 (CSS)                                                                                     Page 6 of 10
                                                                       Case 18-12491-CSS                      Doc 2280             Filed 01/22/21              Page 10 of 13
                                                                                                                          Exhibit A
                                                                                                                    Core/2002 Service List
                                                                                                                   Served as set forth below

                 DESCRIPTION                                               NAME                                                      ADDRESS                                          EMAIL               METHOD OF SERVICE
                                                                                                     Attn: Jeanmarie Baer
City of Wichita Falls, Wichita Falls Independent        Perdue, Brandon, Fielder, Collins & Mott,    P.O. Box 8188
School District and Wichita County                      L.L.P.                                       Wichita Falls TX 76307                                         jbaer@pbfcm.com                   First Class Mail and Email
                                                                                                     Attn: Jeremy R. Johnson
                                                                                                     600 Third Avenue, 42nd Floor
Counsel to KND Real Estate 40, L.L.C.                   Polsinelli PC                                New York NY 10016                                              jeremy.johnson@polsinelli.com     Email
                                                                                                     Attn: Shanti M. Katona, Brenna A. Dolphin
                                                                                                     222 Delaware Ave, Suite 1101
Counsel to KND Real Estate 40, L.L.C.                   Polsinelli PC                                Wilmington DE 19801                                            bdolphin@polsinelli.com           Email
                                                                                                     Attn: Jeremy W. Ryan and R. Stephen McNeill
                                                                                                     1313 North Market Street, Sixth Floor
                                                                                                     P.O. Box 951                                                   jryan@potteranderson.com
Counsel to LADMC, LLC                                   Potter Anderson & Corroon LLP                Wilmington DE 19899                                            rmcneill@potteranderson.com       First Class Mail and Email
                                                                                                     Attn: Phillip G. Vermont
Counsel to Pacific Hospital Management, Inc., a                                                      500 Hopyard Road
California Corporation, dba Promise Hospital of                                                      Suite 225
San Diego, California                                   Randick O'Dea & Tooliatos, LLP               Pleasanton CA 94588                                            pvermont@randicklaw.com           First Class Mail and Email
                                                                                                     Attn: John H. Knight, Amanda R. Steele and David T. Queroli
                                                                                                     One Rodney Square                                              knight@rlf.com
Counsel to Wells Fargo Bank, National                                                                920 North King Street                                          steele@rlf.com
Association                                             Richards, Layton & Finger, P.A.              Wilmington DE 19801                                            queroli@rlf.com                   First Class Mail and Email
                                                                                                     Attn: Lucian B. Murley, Esquire
                                                                                                     1201 North Market Street, Suite 2300
                                                                                                     P.O. Box 1266
Counsel to AmeriHealth Caritas Louisiana, Inc.          Saul Ewing Arnstein & Lehr LLP               Wilmington DE 19899                                            luke.murley@saul.com              Email
                                                                                                     Attn: Rose Cherson
                                                                                                     919 Third Avenue
Counsel to the SWC Landlords                            Schulte Roth & Zabel LLP                     New York NY 10022                                              rose.cherson@srz.com              First Class Mail and Email
                                                                                                     Secretary of the Treasury
Securities and Exchange Commission -                                                                 100 F Street NE
Headquarters                                            Securities & Exchange Commission             Washington DC 20549                                            secbankruptcy@sec.gov             First Class Mail and Email
                                                                                                     Attn: Bankruptcy Department
                                                                                                     Brookfield Place
Securities and Exchange Commission - Regional                                                        200 Vesey Street, Suite 400                                    bankruptcynoticeschr@sec.gov
Office                                                  Securities & Exchange Commission - NY Office New York NY 10281-1022                                         nyrobankruptcy@sec.gov            First Class Mail and Email
                                                                                                     Attn: Bankruptcy Department
                                                                                                     One Penn Center
Securities and Exchange Commission - Regional           Securities & Exchange Commission -           1617 JFK Boulevard, Suite 520
Office                                                  Philadelphia Office                          Philadelphia PA 19103                                          secbankruptcy@sec.gov             First Class Mail and Email
                                                                                                     Attn: Edward H. Tillinghast, III, Esq.
Counsel to Spectrum a/k/a Charter                                                                    30 Rockefeller Plaza
Communications, Inc                                     Sheppard Mullin Richter & Hampton LLP        New York NY 10112                                              etillinghast@sheppardmullin.com   Email




          In re: Promise Healthcare Group LLC, et al.
          Case No. 18-12491 (CSS)                                                                                        Page 7 of 10
                                                                       Case 18-12491-CSS                  Doc 2280              Filed 01/22/21              Page 11 of 13
                                                                                                                      Exhibit A
                                                                                                                 Core/2002 Service List
                                                                                                                Served as set forth below

                 DESCRIPTION                                                  NAME                                              ADDRESS                                                EMAIL              METHOD OF SERVICE
                                                                                                  Attn: Andrew H. Sherman, Esq., Boris I. Mankovetskiy, Esq. and
                                                                                                  Rachel E. Brennan, Esq.
                                                                                                  The Legal Center                                                 asherman@sillscummis.com
Counsel to the Official Committee of Unsecured                                                    One Riverfont Plaza                                              bmankovetskiy@sillscummis.com
Creditors                                      Sills Cummis & Gross P.C.                          Newark NJ 07102                                                  rbrennan@sillscummis.com           Email
                                                                                                  Attn: Steven L. Walsh
                                                                                                  One Rodney Square
Counsel for Symphony Diagnostic Services No. 1                                                    P.O. Box 636
d/b/a Mobilex                                  Skadden, Arps, Slate, Meagher & Flom LLP           Wilmington DE 19899-0636                                         steven.walsh@skadden.com           First Class Mail and Email
                                                                                                  Attn: Lisa Hatfield
                                                                                                  500 Creek View Road
                                                                                                  Suite 304
Counsel to Webb Shade Memorial Fund                     Stern & Eisenberg Mid-Atlantic, PC        Newark DE 19711                                                  lhatfield@sterneisenberg.com       First Class Mail and Email
                                                                                                  Attn: Joseph H. Huston, Jr. and Evan B. Coren
                                                                                                  919 North Market Street
                                                                                                  Suite 1300                                                       jhh@stevenslee.com
Counsel to Healthcare Services Group, Inc.              Stevens & Lee, P.C.                       Wilmington DE 19801                                              ebc@stevenslee.com                 Email
                                                                                                  Attn: Robert Lapowsky
                                                                                                  620 Freedom Business Center
                                                                                                  Suite 200
Counsel to Healthcare Services Group, Inc.              Stevens & Lee, P.C.                       King of Prussia PA 19406                                         rl@stevenslee.com                  Email
                                                                                                  Attn: Paul Douglas Stewart, Jr., Brandon A. Brown
                                                                                                  301 Main Street, Suite 1640
Admitted Pro Hac Vice as Counsel for                                                              P. O. Box 2348                                                   dstewart@stewartrobbins.com
C. Randolph Tillman & Christopher H. Cheek              Stewart Robbins & Brown LLC               Baton Rouge LA 70821-2348                                        bbrown@stewartrobbins.com          Email
                                                                                                  Attn: Sabrina L. Streusand & Anh Nguyen
                                                                                                  1801 S. Mopac Expressway, Suite 320                              streusand@slollp.com
Counsel for Dell Financial Services, LLC                Streusand, Landon, Ozburn & Lemmon, LLP   Austin TX 78746                                                  nguyen@slollp.com                  First Class Mail and Email
                                                                                                  ATTN: BRENDAN BAKIR
                                                                                                  18000 STUDEBAKER ROAD
                                                                                                  SUITE 700
Top 30 Largest Unsecured Creditors                      Surgical Program Development              CERRITOS CA 90703                                                                                   First Class Mail
                                                                                                  Attn: J. Casey Roy
                                                                                                  Bankruptcy & Collections Division
Counsel to the Texas Health and Human                                                             P.O. Box 12548- MC 008
Services Commission                                     Texas Attorney General’s Office           Austin TX 78711-2548                                             casey.roy@oag.texas.gov            Email
                                                                                                  Attn: Christopher S. Murphy, Sherri K. Simpson
                                                                                                  Bankruptcy & Collections Division
Counsel for the Texas Comptroller of Public                                                       P.O. Box 12548                                                   sherri.simpson@oag.texas.gov
Accounts                                                Texas Attorney General's Office           Austin TX 78711-2548                                             christopher.murphy@oag.texas.gov   First Class Mail and Email
                                                                                                  Attn: Scott J. Leonhardt, Jason A. Gibson
                                                                                                  824 N. Market Street
                                                                                                  Suite 810                                                        leonhardt@teamrosner.com
Counsel to Medline Industries, Inc.                     The Rosner Law Group LLC                  Wilmington DE 19801                                              gibson@teamrosner.com              First Class Mail and Email




          In re: Promise Healthcare Group LLC, et al.
          Case No. 18-12491 (CSS)                                                                                     Page 8 of 10
                                                                         Case 18-12491-CSS                 Doc 2280              Filed 01/22/21               Page 12 of 13
                                                                                                                       Exhibit A
                                                                                                                 Core/2002 Service List
                                                                                                                Served as set forth below

                  DESCRIPTION                                                 NAME                                              ADDRESS                                                         EMAIL         METHOD OF SERVICE
                                                                                                  Attn: Dan McAllister
                                                                                                  Bankruptcy Desk
Counsel for The San Diego County Treasurer-Tax                                                    1600 Pacific Highway, Room 162
Collector of California                        Treasurer-Tax Collector                            San Diego CA 92101                                                                                      First Class Mail
                                                                                                  Attn: General Counsel
                                                                                                  950 Pennsylvania Avenue, NW
United States Department of Justice                      U.S. Department of Justice               Washington DC 20530-0001                                                                                First Class Mail
                                                                                                  Attn: Ruth A. Harvey, Margaret M. Newell, Seth B. Shapiro
                                                                                                  P.O. Box 875
                                                                                                  Ben Franklin Station
Counsel to the United States                             U.S. Department of Justice               Washington DC 20044-0875                                                seth.shapiro@usdoj.gov          First Class Mail and Email
                                                                                                  Attn: Charles Oberly
                                                                                                  c/o Ellen Slights
                                                                                                  1007 Orange Street, Suite 700, P.O. Box 2046
US Counsel to the District of Delaware                   US Attorney for Delaware                 Wilmington DE 19899-2046                                                usade.ecfbankruptcy@usdoj.gov   First Class Mail and Email
                                                                                                  Attn: Gary F. Torrell, Esq.
                                                                                                  1888 Century Park East
                                                                                                  Suite 1100
Counsel to LADMC, LLC                                    Valensi Rose, PLC                        Los Angeles CA 90067                                                                                    First Class Mail
                                                                                                  Attn: David E. Lemke, Esquire and Melissa W. Jones, Esquire
                                                                                                  Nashville City Center
                                                                                                  511 Union Street, Suite 2700                                            david.lemke@wallerlaw.com
Counsel to Ally Bank                                     Waller Lansden Dortch & Davis, LLP       Nashville TN 37219                                                      melissa.jones@wallerlaw.com     Email

                                                                                                  Attn: John Tishler, Katie G. Stenberg, Blake D. Roth, and Tyler Layne   john.tishler@wallerlaw.com
                                                                                                  511 Union Street                                                        katie.stenberg@wallerlaw.com
                                                                                                  Suite 2700                                                              blake.roth@wallerlaw.com
Counsel to Debtors                                       Waller Lansden Dortch & Davis, LLP       Nashville TN 37219                                                      Tyler.Layne@wallerlaw.com       Email
                                                                                                  Attn: Specialty Finance Loan Portfolio Manager
                                                                                                  2450 Colorado Avenue, Suite 3000 West
Wells Fargo Bank, National Association                   Wells Fargo Bank, National Association   Santa Monica CA 90404                                                                                   First Class Mail
                                                                                                  Attn: Stephen D. Wheelis and Richard A. Rozanski
                                                                                                  2312 S MacArthur Dr.
                                                                                                  P.O. Box 13199
Counsel to Concordia Bank & Trust Company                Wheelis & Rozanski, APLC                 Alexandria LA 71315-3199                                                steve@wheelis-rozanski.com      Email
                                                                                                  Attn: Christopher M. Samis
                                                                                                  The Renaissance Centre
                                                                                                  405 North King Street, Suite 500
Counsel to the SWC Landlords                             Whiteford, Taylor & Preston LLC          Wilmington DE 19801                                                     csamis@wtplaw.com               First Class Mail and Email
                                                                                                  Attn: William A. Catlett
                                                                                                  Dill Bamvakais Building
                                                                                                  9939 Gravois Road
Counsel to William A. Catlett, L.L.C.                    William A. Catlett, L.L.C.               St. Louis MO 63123                                                      william@catlett.biz             Email
                                                                                                  ATTN: PETE HARTLEY
                                                         Wound Care Management, LLC D/B/A         16065 LAMONTE DRIVE
Top 30 Largest Unsecured Creditors                       Medcentris                               HAMMOND LA 70403                                                                                        First Class Mail



           In re: Promise Healthcare Group LLC, et al.
           Case No. 18-12491 (CSS)                                                                                     Page 9 of 10
                                                                      Case 18-12491-CSS                Doc 2280               Filed 01/22/21   Page 13 of 13
                                                                                                                   Exhibit A
                                                                                                              Core/2002 Service List
                                                                                                             Served as set forth below

                 DESCRIPTION                                              NAME                                              ADDRESS                                   EMAIL      METHOD OF SERVICE
                                                                                               Attn: Robert S. Brady and Sean T. Greecher
                                                                                               Rodney Square                                        bankfilings@ycst.com
                                                                                               1000 North King Street                               rbrady@ycst.com
Counsel to Select Medical Corporation                   Young Conaway Stargatt & Taylor, LLP   Wilmington DE 19801                                  sgreecher@ycst.com        Email




          In re: Promise Healthcare Group LLC, et al.
          Case No. 18-12491 (CSS)                                                                                  Page 10 of 10
